Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/159,845 filed on January 27, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
In response to restriction requirement issued on February 8, 2022, applicant has elected the inventive concept of claims in Group I, namely claims 1-8, which election was made without traverse and filed on March 18, 2022.
 Accordingly, claims 9-25 are withdrawn and claims 1-8 are being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,933,258 B2 (Patent ‘258)
               Although the conflicting claims are not identical, they are not patentably distinct from each other because:
               The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). This is demonstrated in the following table that shows conflicting claims side by side.




	
Application 17/159,845

Claim 1.   A method of calibrating a camera system for use with a radio therapy treatment apparatus, the method comprising: positioning a physical calibration phantom in the radio therapy treatment apparatus at an estimated location for the iso-center of the radio therapy treatment apparatus, the treatment apparatus having a treatment apparatus coordinate system; aligning the physical calibration phantom with reference model data of the calibration phantom having a known orientation relative to an iso-center of the radiotherapy treatment apparatus using the camera system, the camera system having a camera system coordinate system; irradiating the physical calibration phantom using the radio therapy treatment apparatus to obtain irradiation images of the positioned calibration phantom; using the irradiation images to calculate a transformation aligning the camera coordinate system with the treatment coordinate system.
Patent ‘258

Claim 1.   A method of calibrating a 3D camera system for use with a radio therapy treatment apparatus, the method comprising: i) storing a reference model of a calibration phantom having a known orientation relative to an iso-center defining an origin of a co-ordinate system of the radiotherapy treatment apparatus; ii) positioning a physical calibration phantom in the radio therapy treatment apparatus, having the physical calibration phantom's center at an estimated location for the iso-center of the radio therapy treatment apparatus; iii) utilizing a 3D camera system to obtain images of the physical calibration phantom; iv) irradiating the positioned physical calibration phantom using the radio therapy treatment apparatus to obtain irradiation images of the positioned physical calibration phantom; v) determining a first transformation required to transform the position and orientation of the positioned physical calibration phantom into the co-ordinate system of the radio therapy treatment apparatus, by analyzing the images obtained in step iv); vi) processing the images obtained by the 3D camera system in step iii) to generate a 3D computer model of a surface of the positioned physical calibration phantom; vii) determining a second transformation required to transform the generated 3D computer model of the surface of the positioned physical calibration phantom into alignment with the stored reference model of the calibration phantom; and viii) applying the first and second transformations to transform generated 3D models obtained by the 3D camera system into corresponding positions and orientations in the co-ordinate system of the radio therapy treatment apparatus.


	
Furthermore,
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,456,601 B2 (Patent ‘601)
               Although the conflicting claims are not identical, they are not patentably distinct from each other because:
               The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/159,845

Claim 1.   A method of calibrating a camera system for use with a radio therapy treatment apparatus, the method comprising: positioning a physical calibration phantom in the radio therapy treatment apparatus at an estimated location for the iso-center of the radio therapy treatment apparatus, the treatment apparatus having a treatment apparatus coordinate system; aligning the physical calibration phantom with reference model data of the calibration phantom having a known orientation relative to an iso-center of the radiotherapy treatment apparatus using the camera system, the camera system having a camera system coordinate system; irradiating the physical calibration phantom using the radio therapy treatment apparatus to obtain irradiation images of the positioned calibration phantom; using the irradiation images to calculate a transformation aligning the camera coordinate system with the treatment coordinate system.
Patent ‘601

Claim 1.  A method of calibrating a 3D camera. system for use with a radio therapy treatment apparatus, the method comprising: i) storing a reference 3D computer model of a reference surface of a reference calibration phantom, the reference calibration phantom being configured with a known surface, a known position, and a known orientation to a co-ordinate system of the camera system; ii) positioning a physical calibration phantom in the radio therapy treatment apparatus, the physical calibration phantom having an iso-center which defines an original of the radio therapy treatment apparatus co-ordinate system; iii) utilizing a 3D camera system to obtain images of the physical calibration phantom; iv) irradiating the positioned physical calibration phantom using the radio therapy treatment apparatus to obtain irradiation images of the positioned physical calibration phantom; v) determining a first transformation required to transform the position and orientation of the positioned physical calibration phantom into the co-ordinate system of the radio therapy treatment apparatus, by analyzing the images obtained in step iv); vi) processing the images obtained by the 3D camera system in step iii) to generate a 3D computer model of a surface of the positioned physical calibration phantom; vii) determining a second transformation required to transform the generated 3D computer model of the surface of the positioned physical calibration phantom into alignment with the reference surface of the reference calibration phantom; and viii) applying the first and second transformations to transform generated 3D models obtained by the 3D camera system into corresponding positions and orientations in the co-ordinate system of the therapy treatment apparatus.


Furthermore,
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 9,962,561 B2 (Patent ‘561)
               Although the conflicting claims are not identical, they are not patentably distinct from each other because:
               The patent claims anticipate all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). This is demonstrated in the following table that shows conflicting claims side by side.
	
Application 17/159,845

Claim 1.   A method of calibrating a camera system for use with a radio therapy treatment apparatus, the method comprising: positioning a physical calibration phantom in the radio therapy treatment apparatus at an estimated location for the iso-center of the radio therapy treatment apparatus, the treatment apparatus having a treatment apparatus coordinate system; aligning the physical calibration phantom with reference model data of the calibration phantom having a known orientation relative to an iso-center of the radiotherapy treatment apparatus using the camera system, the camera system having a camera system coordinate system; irradiating the physical calibration phantom using the radio therapy treatment apparatus to obtain irradiation images of the positioned calibration phantom; using the irradiation images to calculate a transformation aligning the camera coordinate system with the treatment coordinate system.
Patent ‘561

Claim 1.   A method of calibrating a 3D camera system for use with a radio therapy treatment apparatus, the method comprising: positioning a calibration phantom with the phantom's center at an estimated location for the iso-center of a radio therapy treatment apparatus; irradiating the calibration phantom using the radio therapy treatment apparatus and determining the relative location of the center of the calibration phantom and the iso-center of the radio therapy treatment apparatus by analyzing images of the irradiation of the calibration phantom; utilizing the 3D camera system to obtain images of the calibration phantom positioned at the estimated location for the iso-center of the radio therapy treatment apparatus; processing the obtained images of the calibration phantom positioned at the estimated location for the iso-center of the radio therapy treatment apparatus to generate a 3D computer model of the surface of the calibration phantom positioned at the estimated location for the iso-center of the radio therapy treatment apparatus; applying an offset corresponding to the determined relative location of the center of the calibration phantom and the iso-center of the radio therapy treatment apparatus to the generated 3D model of the surface of the calibration phantom positioned at an estimated location for the iso-center of the radio therapy treatment apparatus; relocating the calibration phantom by applying an offset corresponding to the determined relative location of the center of the calibration phantom and the iso-center of the radio therapy treatment apparatus to the calibration phantom; utilizing a 3D camera system to obtain images of the relocated calibration phantom to which the offset has been applied; processing the obtained images of the relocated calibration phantom to which the offset has been applied to generate a 3D computer model of the surface of the repositioned calibration phantom; and comparing the generated 3D computer model of the surface of the repositioned calibration phantom with the 3D computer model of the surface of the calibration phantom positioned at the estimated location of the iso-center of the treatment apparatus to which an offset has been applied to set the co-ordinate system of the 3D camera system relative to the iso-center of the radio therapy treatment apparatus.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., US 2014/0369584 A1 (Fan) in view of Cho et al., US 2010/0288916 A1 (Cho).
With respect to claim 1, Fan discloses a method of calibrating a camera system [abstract] for use with a radio therapy treatment apparatus, the method comprising: positioning a physical calibration phantom [par. 121] in the radio therapy treatment apparatus at an estimated location for the iso-center of the radio therapy treatment apparatus, the treatment apparatus having a treatment apparatus coordinate system [par. 46 – in Fan, the treatment apparatus coordinate system, as extracted from the pMR model of patient’s organ undergoing treatment, coincides with patient-centered coordinate system of the pMR model – pMR stands for preoperative scans obtained from MRI and or CT scans, see par. 45]; aligning the physical calibration phantom with reference model data of the calibration phantom having a known orientation relative to an iso-center of the radiotherapy treatment apparatus using the camera system, the camera system having a camera system coordinate system [pars. 121-122: “With the optical system set 452 to the arbitrary desired setting, the secondary calibration phantom is positioned in view of the optical system in a position approximating that where tissue 152 will be present during surgery]; irradiating the physical calibration phantom using the radio therapy treatment apparatus to obtain irradiation images of the positioned calibration phantom [par. 124]; using the irradiation images to calculate a transformation aligning the camera coordinate system with the treatment coordinate system [pars. 134-139 under section titled Image Warping to Reference Setting]. While the method of Fan, which is drawn to a general method of camera calibration in a surgical procedure, can be applied to radiotherapy equipment, it is noted that Cho discloses methods and phantoms for verification in radiotherapy systems [abstract] wherein a phantom for verification in a radiotherapy system may include a body to support a detector surface for obtaining a panoramic image of individual radiation beams in the radiotherapy system. The detector surface may be positioned in an intermediate region between the one or more sources and a target isocenter of the radiotherapy system [abstract]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, , to combine Fan with Cho with the motivation to modify the method of Fan using Cho in order to devise a method methods and phantoms for verification in radiotherapy systems [Cho: abstract].
With respect to claim 6, Fan in view of Cho, disclose all the limitations of claim 1. Furthermore, Cho discloses wherein the targets comprise one or more metallic or ceramic balls [par. 18]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Cho, as applied to claim 1, and further in view of Hoffman, US 5,859,922 (Hoffman).
With respect to claim 2, Fan in view of Cho, disclose all the limitations of claim 1. But Fan and Cho, alone or in combination, do not explicitly disclose wherein the calibration phantom comprises a calibration cube and the reference model data contains a model of a reference surface of said calibration cube. However, Hoffman discloses wherein the calibration phantom comprises a calibration cube and the reference model data contains a model of a reference surface of said calibration cube [col. 7, lines 39-64, FIG. 5]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Fan and Cho with Hoffman with the motivation to devise a method and apparatus to determine the three-dimensional location of a pacemaker lead, or a phantom, in the body of a subject [Hoffman: abstract].
With respect to claim 3, Fan, in view of Cho, disclose all the limitations of claim 1. Furthermore, Hoffman discloses wherein the calibration phantom comprises a calibration cube [col. 7, lines 39-64] and Fan discloses wherein the reference model data contains a model of a reference surface of said calibration cube [par. 153 – “determining 3D coordinates of those 3D correspondence points, and deriving a 3D surface map from a cloud of such points”].

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.The following is a statement of reasons for the indication of allowable subject matter:
With respect to 4-5 and 7-8, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 4:
“The method according to claim 1, wherein the physical calibration phantom comprises an acrylic or polystyrene cube.”
With respect to claim 5:
“The method according to claim 1, wherein the physical calibration phantom contains an arrangement of one or more targets made of a material which provides high contrast to the cube material in the irradiation images.”
With respect to claim 7:
“The method according to claim 1, wherein the targets are arranged asymmetrically within the calibration phantom.”
With respect to claim 8:
“The method according to claim 1, wherein said physical calibration phantom is configured with a known asymmetrical arrangement of targets provided in a fixed orientation within the body of the physical calibration phantom, so as to enable the orientation of said physical calibration phantom to be determined from said irradiation images, enabling the orientation of the physical phantom to be determined with respect to the treatment co-ordinate system.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Van der Veen et al., US 2014/0348306 A1, discloses mobile x-ray unit.
Hahn et al., US 2014/0316258 A1, discloses system and method for multipole section PET.
Rohler et al., US 2014/0072108 A1, discloses method an apparatus for extended low-contract detectability of radiotherapy equipment.
Belevich et al., US 2014/0043933 A1, discloses calibration method.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571)272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485